Citation Nr: 1735166	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  15-00 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Evaluation of hammer toe deformity of toes two and three on the left foot, currently rated as noncompensable

2.  Evaluation of hammer toe deformity of toes two and three on the right foot, currently rated as noncompensable.

3.  Evaluation of hallux valgus of the left foot, currently rated as noncompensable.

4.  Evaluation of hallux valgus of the right foot, currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to March 1953. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).

In November 2015, the Veteran withdrew his request for hearing before the Board; consequently, there remain no outstanding hearing requests.  38 C.F.R. § 20.704(e).  

In September 2016, the Board remanded the issues on appeal for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A preliminary review of the record reveals the matters are not ready for appellate disposition.

The Veteran's bilateral hallux valgus disability is rated as noncompensable under Diagnostic Code 5280, applicable to unilateral hallux valgus.  38 C.F.R. § 4.71a.  The Veteran's bilateral hammer toe deformity of toes two and three on each foot is rated noncompensable under Diagnostic Code 5282, applicable to single toes.  Id. The Veteran claims that his bilateral hallux valgus and hammer toe deformities each warrant a compensable rating.

The Board notes the Veteran is also service-connected for bilateral pes planus with abnormal callus formation, which is not currently before the Board.  He also has nonservice-connected onychomycosis and diabetes mellitus for which he is undergoing diabetic foot care.  

The Veteran was afforded VA examinations in 2010 and 2016; however, these examinations are not adequate as there may be overlapping symptomatology between the Veteran's service-connected bilateral foot disabilities and the nonservice-connected onychomycosis and any diabetic foot manifestations.  In particular, the most recent examination in 2016 evaluated bilateral pes planus, as well as hallux valgus and hammertoes.  When evaluating functional loss of the feet, the examination did not distinguish between these disabilities nor did it provide any range of motion studies.  Thus, it is not adequate to determine whether a minimum rating is warranted under 38 C.F.R. § 4.59, which applies to actual painful motion of a joint regardless of whether the Diagnostic Code under which the disability is being evaluated is predicated on range of motion measurements.   

Therefore, a remand is necessary to afford the Veteran a new VA examination.  38 C.F.R. § 3.159.  Especially in light of the holdings of the United States Court of Appeals for Veterans Claims (Court), which has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The Veteran can be service connected for different disabilities that have overlapping symptoms; however, he cannot be compensated twice for these overlapping symptoms. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran must be afforded the appropriate VA examination to determine the severity of his service-connected bilateral hallux valgus and hammer toe deformities.  The electronic claim file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings necessary to rate these disorders must be reported in detail.        

First, the examiner should distinguish the severity of those symptoms and manifestations associated with his hallux valgus and hammertoe deformities.  If possible, the examiner should provide a list of symptoms associated with each diagnosed disability.  If the examiner determines that it is not possible to discern which disorder primarily contributes to the findings, the examiner must explain why and provide a statement detailing any overlapping or inextricable symptoms.  

Next, the examiner should also indicate whether any symptoms and manifestations are in fact associated with the service-connected bilateral pes planus (not currently before the Board) and/or another nonservice-connected foot condition such as any diabetic foot complications or onychomycosis.    

Finally, where necessary the examiner must determine active range of motion in degrees, by use of a goniometer.  This information must be derived from testing for pain on both active and passive motion, in weight-bearing and non-weight bearing.  The examination report must confirm that all such testing has been made and reflect those testing results.  The examiner must also perform active and passive repetitive range of motion testing.  If pain on motion is shown, the examiner must state at what degree the pain begins.  The examiner must also state whether there is weakened movement, excess fatigability, or incoordination attributable to a service-connected disability expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  An opinion must be stated as to whether any pain found could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  The examination report must be reviewed to ensure it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures.

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




